          Case 1:21-cv-10529-NMG Document 55 Filed 09/22/21 Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MASSACHUSETTS


    SAKAB SAUDI HOLDING COMPANY,


                     Plaintiff,

          v.
                                                    Case No. 21-cv-10529-NMG
    SAAD KHALID S AL JABRI, et al.,


                     Defendants.


     CONSENT MOTION BY INTERVENOR UNITED STATES1 FOR LEAVE TO FILE
           REPLY IN SUPPORT OF MOTION FOR PROTECTIVE ORDER

         The United States of America respectfully moves for leave to file a reply in support of its

motion for protective order for two limited purposes that could not be addressed in the United

States’ initial filing: (1) to address the parties’ negotiations regarding a revised protective order

and (2) to oppose Defendants’ proposed addition to the protective order. The United States has

conferred with counsel for the parties and all consent to the United States’ request for leave.

         The United States has moved for the entry of a protective order based on an assertion of

the state secrets and related statutory privileges by the Director of National Intelligence. ECF No.

47. The United States subsequently negotiated the terms of its proposed order with the parties and

agreed to modification of certain terms of the proposed order in exchange for the parties’ consent

to the motion. Although Plaintiff has now consented based on those negotiations, ECF No. 53,

Defendants take the position that the order should not be entered without the addition of a term

permitting them to use privileged information in moving to dismiss this litigation, ECF No. 51.



1
 The United States has filed a motion to intervene as of right, which remains pending. ECF No.
40.
         Case 1:21-cv-10529-NMG Document 55 Filed 09/22/21 Page 2 of 2




The United States opposes addition of this term and requests leave to file a reply brief in order to

address how inclusion of the term Defendants request would impact the Government’s interests.

The submission of a reply brief to address the various agreed upon and proposed modifications to

the protective order is thus necessary before the Court decides the United States’ motion.

       For the foregoing reasons, the United States moves for leave to file by October 1 a reply

of no more than 10 pages in support of its motion for protective order.

Dated: September 22, 2021                     Respectfully submitted,

                                              BRIAN M. BOYNTON
                                              Acting Assistant Attorney General

                                              ANTHONY J. COPPOLINO
                                              Deputy Director

                                              /s/ James Powers
                                              JAMES R. POWERS (TX Bar No. 24092989)
                                              Trial Attorney
                                              Federal Programs Branch
                                              U.S. Department of Justice, Civil Division
                                              1100 L Street, NW
                                              Washington, DC 20005
                                              Telephone: (202) 353-0543
                                              Email: james.r.powers@usdoj.gov

                                              Counsel for the United States


                                CERTIFICATE OF SERVICE

         I hereby certify that on September 22, 2021, I electronically filed the foregoing Motion
with the Clerk of the Court by using the CM/ECF system. Notice of this filing will be sent via
email to all parties by operation of the Court’s electronic filing system. Parties may access this
filing through the Court’s CM/ECF System.


                                              /s/ James Powers
                                              JAMES POWERS




                                                 2
